The Honorable Kerry Knorpp             Opinion No. H-1004
County Attorney
Potter County                          Re: Whether the Department of
Amarillo, Texas 79101                  Public Welfare may require
                                       counties to collect a $20 ap-
                                       plication fee for child support
                                       collection services for non-
                                       welfare recipients.
Dear Mr. Knorpp:

     You have requested our opinion concerning whether the
Department of Public Welfare (hereinafter DPW) may require
Potter County to collect a $20 application fee for child support
collection services for non-welfare recipients. You note that
DPW and Potter County have entered into an agreement for the
provision of child support collection services.

     In 1975 Congress enacted Public Law 93-647 which provided
in part for child support programs to be established by the
various states with federal assistance.  88 Stat. 2337 et. seq,
These programs were established in order to collect childsup-
port payments assigned to the various states by AFDC (Aid to
Families with Dependent Children) participants.  Section 454(6)
of that law I42 U.S.C. 5 654(6)) provides that a state plan for
child support services must:

             (6) provide that (A) the child support
          collection or paternity determination ser-
          vices established under the plan shall be
          made available to any individual not other-
          wise eligible for such services upon ap-
          plication filed by such individual with
          the State, (B) an application fee for fur-
          nishing such services may be imposed, ex-
          cept that the amount of any such applica-
          tion fee shall be reasonable, as determined
          under regulations of the Secretary, and




                             p. 4157
The Honorable   Kerry   Knorpp - page 2   (H-1004)



           (C) any costs in excess of the fee so imposed
          may be collected from such individual by de-
          ducting such costs from the amount of any
          recovery made. . . .

See 45 C.F.R. 5 302.33 (1975).
-
     In accordance with the federal program, the Texas Legis-
lature amended Section 18-B of article 695c, V.T.C.S. to pro-
vide DPW with authority to provide child support collection
services ."to enable it to participate in programs established
by federal law." Section 18-B(b) (4) authorizes DPW to "enter
into contracts or agreements necessary to administer [the pro-
gram]." See also 42 U.S.C. 654(7); 45 C.F.R. 5 302.34 (1975).
Section 18-B(f)rovides:

             (f) The State Department of Public Welfare
          may make parent locator, child support col-
          lection, or paternity determination services
          available to an individual not otherwise eli-
          gible for the services upon application of
          the individual. A reasonable application fee
          'and costs may be assessed for the services
          under rules and regulations developed by the
          State Department.

     Thus DPW is specifically    authorized by article 695c to
enter into agreements such as    that with Potter County and to
assess an application fee for    the services provided non-welfare
recipients. Part I(A) of the     contract with Potter County pro-
vides in part:

          All functions under this contract will be
          performed in accordance with all Department
          and federal regulations and directives.

In our view'this provision clearly requires Potter County to
follow the valid regulations and directives of DPW.

     The requirement of a collection of a $20 application
fee is contained in the State Department of Public Welfare
Child Support Handbook. Since DPW is specifically authorized
by article 695c. section 18-B(f), to.assess a "reasonable
application fee" and since the $20 fee is expressly permitted
under the federal regulations, in our opinion DPW's requirement
is valid. 45 CFR 9302.33(b) (1) (1975).




                             p. 4158
The Honorable Kerry Knorpp - page 3 (H-1004)



       YOU have asked whether such a fee would conflict with
section 21.29 of the Family Code or with,article 336, V.T.C.S.
SeCtiOn   21.29 is a part of the Uniform Reciprocal Enforcement
of Support Act (URESA) and provides that "[t]here shall be
no filing fee or other costs taxable to the obligee. . . ."
We need not decide whether this provision alone would prevent
the collection Of an application fee for URESA actions, although
we note that under Rule 308-A of the Rules of Civil Procedure
attorney's fees may be collected as costs in support actions
governed thereby. -- See also Family Code 8 21.39(4). It is
clear from the URESA statutes that a county attorney has the
duty to represent an obligee plaintiff when requested by the
court. Family Code, fi§21.33, 21.26, 21.03; Attorney General
Opinion H-343 (1974); - see Penal Code 5 25.05.

     We do not believe that article 695c, section 18-B conflicts
with the URESA statutes. Contracts entered pursuant to section
18 require a county to provide a broader range of services than
those already required under URESA, including parent location
and establishment of paternity. Payment of the application
fee entitles a non-welfare recipient'to the entire range of
child support services, including URESA actions. Thus, a
person need not apply for child support services under article
695c in order to secure the prosecution of URESA actions;
however, an applicant under article 69% would be entitled
to all services thereunder which would include the prosecution
of URESA actions where necessary. We note that Rule 308-A,
T.R.C.P., provides a further option to an obligee where a child
support order has been entered in a court of the state. Of
course, where an application fee is collected, it should be
refunded to the applicantif  it is recovered from the obligor
under Rule 308-A or section 21.39(4) of the Family Code.

     Article 336, V.T.C.S., prohibits a county attorney from
taking any fee or compensation from any person in order to
"prosecute any case which he is required by law to prosecute."
In our understanding the $20 application fee is not taken by
the county attorney as compensation; he does not receive any
part thereof as remuneration., We do not believe that the
statutorily authorized fee involved here conflicts with the
proscription of article 336. As we noted above, the fee
entitles a person to a broad range of services: the Legislature
may properly provide for the financing of such services by
collections from the parties benefited.




                        p. 4159
The Honorable Kerry Knorpp - page 4 (H-1004)



                          SUMMARY

            The Departmelit of Public Welfare may
            require counties to collect a $20 appli-
            cation fee from non-welfare recipients
            for child support services.

                                Very truly yours,




                                Attorney General of Texas

APPROVED:




c. ROBERT HEATH, Chairman
Opinion Committee




                               P- 4160